          Case 1:20-cr-00287-JPO Document 42 Filed 08/13/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 13, 2020
BY CM/ECF
The Hon. J. Paul Oetken
United States District Court for the
  Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Segovia-Landa et al., 20 Cr. 287 (JPO)

Dear Judge Oetken:

         The Government writes to respectfully request a 45-day adjournment of the conference
scheduled for August 13, 2020 in the above-referenced matter, and to request an order excluding
time under the Speedy Trial Act until the new date for the conference. The defendants each consent
to this request.

        On February 11, 2020, the defendants were arrested following a series of narcotics
transactions. On February 12, 2020, the defendants were charged in a Complaint with one count
of conspiracy to distribute heroin, fentanyl, and methamphetamine, in violation of 21 U.S.C.
§§ 841(b)(1)(A) and 846. Following presentments held on the same day, defendants Marco
Segovia-Landa, Ledif Perez-Perez, and Jose Rivera were ordered detained. Defendant Lisandy
Joaquin Ortiz was released subject to bail conditions. On June 3, 2020, the grand jury returned
Indictment 20 Cr. 287 charging each defendant with one count of conspiracy to distribute heroin,
fentanyl, methamphetamine, and cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Each
of the defendants has been arraigned in the Magistrate Court.

        The bulk of the discovery in this matter has been produced. The Government expects to
make one supplemental production this week. Furthermore, the Government obtained a warrant to
seize and search various cellphones recovered during the charged transactions, and will produce
discovery related to the cellphone extractions as they become available.

        The Government seeks a 45-day adjournment of the pretrial conference in this matter. An
adjournment will allow the defendants and their counsel additional time to review discovery under
challenging circumstances, including the fact that three of the defendants are in custody, and permit
the parties additional time to discuss resolutions to this matter. Counsel for each of the defendants
has consented to this request.

      The Government further requests an order excluding time under the Speedy Trial Act from
August 13, 2020, until the new date for the pretrial conference. The ends of justice served by
          Case 1:20-cr-00287-JPO Document 42 Filed 08/13/20 Page 2 of 2

                                                                                         Page 2


holding the conference at a future date outweigh the best interests of the public and the defendant
in a speedy trial because it will permit the defendants additional time to review discovery under
challenging circumstances and afford the parties additional time to discuss a resolution to this
matter. See 18 U.S.C. § 3161(h)(7)(A).

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney for the
                                                 Southern District of New York

                                           by:      /s/
                                                 Kedar S. Bhatia
                                                 Assistant United States Attorney
                                                 (212) 637-2465


           Granted.
           The pretrial conference is adjourned to October 6, 2020, at 2:00 p.m.
           Time is excluded through October 6, 2020, under the Speedy Trial Act, 18
           USC 3161(h)(7)(A), the Court finding that the ends of justice outweigh the
           interests of the public and the defendants in a speedy trial.
              So ordered.
              Dated August 13, 2020
